Citation Nr: 0202205	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  93-02 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for a low back disability, classified as residuals of a 
laminectomy at L4-L5 and L5-S1, for the period prior to 
September 18, 1993.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from April 1983 to September 
1989.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1991 
rating decision by the Houston, Texas, Regional Office, which 
increased an evaluation for a low back disability, classified 
as residuals of a laminectomy at L4-L5 and L5-S1, from 
noncompensable to 10 percent, effective September 1, 1991 
(following termination of a temporary total convalescent 
rating effective June 6, 1991 through August 31, 1991).  A 
January 1992 rating decision extended that temporary total 
convalescent rating through November 30, 1991.  A February 
1992 hearing was held at that regional office.  In a May 1992 
decision, the Hearing Officer awarded an increased rating of 
20 percent for said low back disability and a June 1992 
implementing rating decision assigned December 1, 1991 as the 
effective date of that increase.  Jurisdiction over the case 
was subsequently transferred to the Lincoln, Nebraska, 
Regional Office (RO).

In January and June 1994 rating decisions, the RO 
respectively increased the evaluation for said low back 
disability from 20 percent to 60 percent and granted a total 
rating based on individual unemployability, all effective 
September 18, 1993.  

In October 1994 and March 1996, the Board remanded the case 
to the RO for additional evidentiary development.  In a 
September 1997 decision, the Board denied an evaluation in 
excess of 20 percent for said low back disability, for the 
period prior to September 18, 1993, and an evaluation in 
excess of 60 percent for that disability on and subsequent to 
September 18, 1993.  

Subsequently, appellant appealed the Board's September 1997 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 1999, the Secretary of the VA and 
appellant filed a Joint Motion for Remand with the Court to 
vacate the September 1997 Board decision to the extent it 
denied an evaluation in excess of 20 percent for said low 
back disability, for the period from December 1991 to 
September 1993, and to remand that issue for readjudication; 
and to dismiss the appeal as to the other issue.  By Order 
subsequently rendered, the Court granted the Joint Motion for 
Remand, vacated the Board's September 1997 decision to the 
extent it denied an evaluation in excess of 20 percent for 
said low back disability, for the period from December 1991 
to September 1993; remanded the case to the Board for 
readjudication in accordance with that motion; and dismissed 
said remaining issue.  

In August 2000, the Board remanded the case to the RO for 
additional development.  In a September 2000 rating decision, 
the RO increased the evaluation for said low back disability 
from 20 percent to 40 percent, effective December 1, 1991 
through September 17, 1993.  Subsequent written statements 
from appellant's attorney indicate a desire to continue the 
appeal on that issue.  Accordingly, the Board will render a 
decision herein on the issue as delineated on the title page.  


FINDINGS OF FACT

1.  Appellant's service-connected low back disability, 
classified as residuals of a laminectomy at L4-L5 and L5-S1, 
for the period prior to September 18, 1993 was manifested 
primarily by severe low back pain and limitation of motion, 
with sensory diminishment in the lower extremities.  Deep 
tendon reflexes were diminished but present; and no foot drop 
or other significant gait impairment was shown.  

2.  Appellant required narcotic analgesic medication on an as 
needed basis and credible evidence indicated that his low 
back pain appeared to significantly affect his activities.  

3.  It is at least as likely as not that the service-
connected low back disability may be reasonably characterized 
as more nearly approximating pronounced intervertebral disc 
syndrome for that period in question.  

4.  There were no extraordinary factors resulting from the 
service-connected low back disability productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical for that period 
in question.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 60 percent, but 
no more, for appellant's service-connected low back 
disability, classified as residuals of a laminectomy at L4-L5 
and L5-S1, for the period prior to September 18, 1993 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Codes 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the case with 
directions to provide further assistance to the appellant, 
particularly in light of the Board's allowance herein of the 
maximum schedular evaluation assignable for his service-
connected low back disability for the period in question 
under applicable Diagnostic Codes.  A comprehensive medical 
history and detailed findings with respect to the service-
connected low back disability issue on appeal are documented 
in the medical evidence.  The clinical records adequately 
detail the circumstances and nature of the service-connected 
disability at issue and treatment therefor.  Appellant has 
had the opportunity to present evidence including testimony 
at a personal hearing and such evidence has been a 
significant factor considered by the Board in its 
determination of the appeal.  Additionally, appellant was 
issued a Statement of the Case and Supplemental Statements of 
the Case, which included relevant clinical evidence, laws and 
regulations, and a detailed explanation of the rationale for 
said adverse rating decision.  Also, appellant has had 
representation by a service organization and by attorneys at 
various stages of the proceedings that have ensued with 
respect to the appellate issue.  

All relevant facts have been adequately developed by the RO 
and there is no reasonable possibility that any further 
assistance to the appellant would aid him in this case.  
Bernard v Brown, 4 Vet. App. 384 (1993).  Thus, the Board 
concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 (West Supp. 2001)), and the new 
implementing regulations has been satisfied with respect to 
the issue on appeal.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board has reviewed the entire history of the service-
connected low back disability at issue as pertinent, 
particularly as that disability affects the ordinary 
conditions of daily life, including employment, as required 
by 38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable 
provisions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Appellant's service medical records reveal that in July 1987, 
he underwent a right L4-L5 hemilaminectomy and diskectomy due 
to chronic low back pain with right lower extremity 
radiculopathy.  A subsequent July 1989 military Medical 
Evaluation Board report indicated that approximately a year 
after that surgery, he began to have chronic low back pain 
with right lower extremity numbness which was aggravated by 
work activities such as bending, stooping, and lifting.  
Clinically, deep tendon reflexes were normal.  Range of low 
back motion was full, although with pain particularly on 
lateroflexion and rotation.  Chronic low back pain without 
neurological deficit was noted.  Diagnoses included chronic 
low back pain on the right with right lower extremity 
radiculitis secondary to said back surgery.  

On October 1990 VA general medical examination, appellant 
reported having worked after military service as an 
automobile mechanic.  His complaints included having 
recurrent low back pain that was less severe after his in-
service back surgery; that it was particularly painful lying 
down or after lengthy sitting; that there was numbness in the 
right lower extremity; and that he could not stand for more 
than 30 minutes without significant low back pain.  
Clinically, there were no motor/deep tendon reflex 
abnormalities; and gait was described as independent.  There 
was possible decrease in sensation in the right lower 
extremity from the knee down to his toes.  However, 
electromyographic and nerve conduction velocity testing 
showed no evidence of peripheral neuropathy.  X-rays revealed 
mild narrowing of the lumbosacral junction with postoperative 
changes at L4-L5.  

A March 1991 rating decision granted service connection and 
assigned a noncompensable rating for residuals of a 
laminectomy at L4-L5 and L5-S1.  

VA outpatient treatment records reveal that in May 1991, 
appellant reportedly had recently experienced increased back 
pain.  He had had three trials of TENS units and had 
experienced pain relief at each trial; and a TENS unit for 
home use was recommended.  

A June 1991 VA hospitalization report reveals that appellant 
provided an approximate three-month history of increasing 
left leg pain and numbness that was severe enough to prevent 
him from continuing working as a mechanic.  Clinically, there 
were diminished left ankle jerk and sensation to pinprick in 
the left S1 distribution, and "5-/5" weakness in the 
plantar flexion and dorsiflexion of the left foot.  A lumbar 
myelogram and CT scan revealed a large left L5-S1 disc 
herniation with compromise of the left S1 nerve root and 
thecal sac.  He underwent an L5-S1 hemilaminotomy, 
diskectomy, and foraminotomy.  His postoperative course was 
unremarkable; his left leg pain was relieved; and he was 
ambulatory at hospital discharge.  

VA outpatient treatment records reveal that in July 1991, 
appellant reportedly was working as an automobile mechanic.  
He had complaints of low back pain.  Clinically, range of 
back flexion was decreased due to muscle pain.  However, 
straight leg raising was negative and motor status was "-
5/5" in the lower extremities.  Sensation to pinprick was 
decreased in the left L5-S1 distribution.  The physician 
considered appellant approximately 75-80 percent disabled 
with respect to his present job, but stated that he could do 
light duty.  Tylenol #3 was prescribed.  In late November 
1991, his complaints included low back pain radiating down 
the left lower extremity with numbness across the feet 
dorsally.  Clinically, straight leg raising was positive at 5 
degrees.  There was numbness in the L5-S1 distribution 
involving the right lower extremity and in the S1 
distribution involving the left lower extremity.  However, 
motor strength was "5/5", except for left hip flexion 
weakness; and deep tendon reflexes were "2+".  
Significantly, later in November 1991, a medical 
"certificate for return to work" stated that appellant was 
able to return to work albeit with restrictions of no heavy 
lifting or bending with lifting.  

A September 1991 rating decision increased an evaluation for 
the low back disability, classified as residuals of a 
laminectomy at L4-L5 and L5-S1, from noncompensable to 10 
percent, effective September 1, 1991 (following termination 
of a temporary total convalescent rating effective June 6, 
1991 through August 31, 1991).  A January 1992 rating 
decision extended that temporary total convalescent rating 
through November 30, 1991.  

The positive evidence includes appellant's testimony 
presented at a February 1992 hearing on appeal.  At that 
hearing, appellant testified that he wore a back brace; that 
since his back surgery, he had been unsuccessful in holding 
down a full-time job; that he had limitation of motion in 
bending; that he frequently was awakened by pain at night; 
that pain was nearly a constant factor; that sitting in one 
position was difficult for extended periods; that he was 
unable to bend or stoop; that he had been unemployed since 
June 1991; that the pain was aggravated by twisting movement; 
that the pain was located in the center of the lower back and 
radiated down to the knees posteriorally; and that he had 
some lower extremity numbness.  

On March 1992 VA neurologic examination, the appellant 
divulged that his second lumbar laminectomy had been 
successful in alleviating his left leg radiating pain as well 
as most left leg numbness.  However, it was indicated that he 
continued to have intense low back pain which was increased 
with any lifting, bending, or twisting, and that he tried not 
to drive because of the twisting motions involved.  He 
reportedly experienced primarily low back pain with pain in 
the hips (left hip pain greater than the right) without 
radiating pain in the legs.  He reportedly experienced right 
leg numbness.  He was taking Percodan as needed for low back 
pain.  Clinically, motor status revealed normal tone, mass, 
and power in each lower extremity and deep tendon reflexes 
were "2/4" at the knees and right ankle and "1/4" at the 
left ankle.  Sensation was diminished to pinprick and 
temperature in the right L5 distribution.  

On range of back motion testing, appellant had severe 
arthralgia.  It was very difficult for him to touch even 
below his knees and he was very slow in straightening to an 
erect position due to muscle spasm.  However, no gait 
abnormality was reported and it was clinically noted that he 
could walk on his heels and toes without difficulty.  X-rays 
were interpreted as showing degenerative changes at the 
lumbosacral junction and multiple levels and possible 
fracture of the right second transverse process.  The 
impression was "low back pain with sensory and very minimal 
reflex abnormalities, most consistent with a bilateral L5 
radiculopathy or residual of that.  The sensory abnormalities 
are somewhat soft in the right leg, but there is definite, 
although subtle, reflex change.  The patient is scheduled for 
an EMG which hopefully will confirm this suspicion; however, 
the patient seems at present most disabled by the low back 
pain which is on the basis of mechanical factors."  It is 
significant that the examiner opined that appellant was most 
disabled by his mechanical low back pain rather than any 
neurologic deficits.  Moreover, on subsequent April 1992 
electromyographic and nerve conduction velocity testing, 
although a moderately delayed left H-reflex (tibial) at the 
ankle was noted, this result was interpreted as 
nondiagnostic.  It is significant that the nerve conduction 
velocity and electromyographic studies were interpreted as 
within normal limits; and that it was concluded that there 
was "no electrodiagnostic evidence/findings of bilateral 
lumbosacral (L3,4,5,S1) radiculopathy or right lower 
extremity peripheral neuropathy at the present time."  In 
other words, the opinion by the examiner who conducted the 
March 1992 VA neurologic examination attributing the majority 
of appellant's disability to mechanical low back pain rather 
than any neurologic deficits appears to have been supported 
by the subsequent electrodiagnostic evidence.  This is a 
negative piece of evidence, since it strongly suggests that 
appellant's mechanical low back pain was the primary 
disabling factor, rather than neurologic deficits from lumbar 
intervertebral disc syndrome.  

It is reiterated that although by a May 1992 decision, the 
Hearing Officer awarded an increased rating of 20 percent for 
said low back disability, a subsequent September 2000 rating 
decision increased the evaluation for said low back 
disability from 20 percent to 40 percent, effective December 
1, 1991 through September 17, 1993.

Thus, the issue for resolution is whether appellant's 
service-connected low back disability was more than 40 
percent disabling prior to September 1, 1993 (the date a VA 
examination was conducted on which an increased 60 percent 
rating was based).  Appellant was in receipt of a 40 percent 
evaluation for his low back disability prior to September 1, 
1993, the maximum evaluation assignable under either 
Diagnostic Code 5292 or 5295, respectively, for rating severe 
lumbar spine limitation of motion or severe lumbosacral 
strain.  Thus, a schedular evaluation in excess of 40 percent 
for the low back disability would not be appropriate under 
either Diagnostic Code 5292 or 5295 for that period.  
Furthermore, since a vertebral fracture or ankylosis of the 
lumbar spine was not clinically shown or approximated, 
Diagnostic Code 5285 and 5289, respectively, are not for 
application.  

Under Diagnostic Code 5293, a 40 percent evaluation may be 
assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc), and little 
intermittent relief.  38 C.F.R. Part 4, Code 5293.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45, which relate to functional loss due 
to pain, weakness or other musculoskeletal pathology.  The 40 
percent rating in effect for the period in question 
contemplates complaints of considerable pain with associated 
functional limitation.  However, in that regard, the Court 
has held that the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
specifically the evaluation of functional impairment of a 
joint due to decreased endurance, painful use, weakened 
movement, excess fatigability, and/or incoordination, are not 
"subsumed" in diagnostic codes providing for disability 
evaluations based solely upon limited motion of an affected 
part, and that avoidance of pyramiding "does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use including during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.14.  See also Hicks v. Brown, 8 Vet. App. 417 
(1995); and O.G.C. Prec. Op. No. 36-97.

The negative evidence includes the fact that the clinical 
evidence, particularly the March 1992 VA neurologic 
examination report, did not reveal an absence of deep tendon 
reflexes in the lower extremities.  Additionally, it is 
significant that in a January 1994 employment statement, 
although appellant reported having last worked full-time in 
May 1991, he also listed being employed 60 hours per week as 
an automobile mechanic from September 1989 to May 1991 and as 
an automobile dealership salesman employed 60 hours per week 
from August 1992 to April 1993.  However, he also listed 
therein that since April 1993, he had only worked 25 hours 
per week.  Thus, the severity of any low back pain and 
associated symptomatology did not appear so severe as to have 
prevented him from working full-time for the earlier part of 
the period in question and part-time during the latter part.  

However, during the period in question, appellant apparently 
required narcotic analgesic medication on an as needed basis 
for his back symptomatology and the pertinent clinical 
evidence showed that he had only "1+" deep tendon reflexes 
at the left ankle with sensory diminishment involving the 
lower extremities, accompanied by severe mechanical low back 
pain.  Furthermore, diagnostic studies confirmed significant 
lumbar discogenic disease, status post two laminectomies.  
Additionally, appellant's hearing testimony under oath in 
February 1992 has been considered and appears consistent with 
the contemporaneous clinical findings as to the overall 
degree of severity of the back disability.  As the Court has 
stated in Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the BVA."  
With resolution of all reasonable doubt in appellant's favor, 
it the Board's opinion that it would be reasonable to 
characterize the overall low back disability as more nearly 
approximating pronounced, not severe, intervertebral disc 
syndrome for the period prior to September 18, 1993.  38 
C.F.R. Part 4, § 4.7, Code 5293.  It is reiterated that the 
Board's award herein of a 60 percent evaluation represents 
the maximum schedular evaluation assignable for his service-
connected low back disability under Diagnostic Code 5293.  

The Board has also considered whether an evaluation in excess 
of the 60 percent herein awarded for the period in question 
may be warranted.  It is reiterated that the clinical 
evidence for the period in question indicated that limitation 
of low back motion was severe, but nevertheless he retained 
significant back movement and function.  His low back 
disability was not shown to preclude ambulation or 
performance of other daily activities and functions, albeit 
these activities were limited by his back pain and any 
radiculopathy as contemplated by the 60 percent rating herein 
awarded by the Board.  Furthermore, his back pain was not 
described as excruciating in severity, and he apparently 
obtained some relief at various times from his pain with a 
TENS unit, back brace, and medication.  His lumbar 
radiculopathy was clinically shown to result in primarily 
sensory, not motor, impairment in the lower extremities.  
Most significantly, the clinical evidence did not reveal that 
the lumbar radiculopathy produced foot drop, which could 
indicate complete or severe incomplete paralysis of the 
sciatic nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2001), a 60 percent evaluation may be assigned for 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  An 80 percent evaluation requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  There was simply no evidence of foot 
drop nor was foot drop claimed during the period in question.  
In fact, on March 1992 VA examination, the examiner 
specifically stated that appellant was able to walk on his 
heels and toes without difficulty.  

It is reiterated, however, that although during the period in 
question, appellant had some sensory deficits in the lower 
extremities with a very diminished left ankle reflex, 
nevertheless this was primarily sensory, not motor, 
neurologic impairment, particularly since it did not result 
in foot drop or other significant gait impairment.  
Therefore, since the discogenic lumbar disease was not 
manifested by severe incomplete or complete sciatic nerve 
paralysis, an evaluation in excess of the 60 percent herein 
awarded by the Board or an extraschedular evaluation for 
peripheral neuropathy under Diagnostic Codes 8520-8530 of the 
rating schedule would not be appropriate, and would violate 
the proscription against pyramiding of ratings set forth in 
38 C.F.R. § 4.14 (2001).

In pertinent part, 38 C.F.R. § 4.14 states: "evaluation of 
the same manifestation under different diagnoses are to be 
avoided."  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court stated, "[t]he critical element is that none of 
the symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Again, the 60 percent herein awarded 
by the Board for appellant's back disability for the period 
in question is the maximum evaluation assignable under 
Diagnostic Code 5293.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293.  Clearly, 
Diagnostic Code 5293 contemplates sciatic neuropathy 
affecting the lower extremities, such as absent ankle jerks, 
involving primarily sensory neurologic impairment of the 
lower extremities.  However, foot drop, which involves 
primarily motor peripheral neurologic dysfunction, is rated 
under Diagnostic Codes 8520-8530.  Therefore, in the absence 
of foot drop, to grant an evaluation in excess of the 60 
percent herein awarded by the Board or an extraschedular 
evaluation utilizing Diagnostic Codes 8520-8530 would be 
inappropriate.

Additionally, assigning separate ratings for the 
musculoskeletal/orthopedic aspects of the lumbar discogenic 
disease under Diagnostic Code 5292 or 5295 and the neurologic 
aspects of the lumbar discogenic disease under Diagnostic 
Codes 5293, where a 60 percent rating has been awarded by the 
Board under Diagnostic Code 5293, would constitute 
pyramiding, since the 60 percent rating assigned under 
Diagnostic Code 5293 contemplates orthopedic as well as 
neurologic aspects of said disability.  Clearly, Diagnostic 
Code 5293 contemplates lumbar radiculopathy affecting the 
lower extremities, such as radicular pain with functional 
limitations.  See also VA O.G.C. Prec. Op. No. 36-97 (Dec. 
12, 1997).  In particular, the 60 percent criteria in 
Diagnostic Code 5293 include muscle spasms, as does 
Diagnostic Code 5295.  Moreover, muscle spasms have a 
distinctly orthopedic aspect, as indicated by the references 
thereto in other regulatory provisions, including 38 C.F.R. 
§ 4.59 (2001), pertaining to painful motion from arthritis, 
and 38 C.F.R. § 4. 71a (2001), Diagnostic Code 5003, 
pertaining to rating criteria for arthritis.  For example, 
Diagnostic Code 5003 provides: "Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion."  In 
short, a 60 percent rating assigned under Diagnostic Code 
5293 contemplates orthopedic aspects of the lumbar discogenic 
disease, specifically the effect musculoskeletal-caused pain 
and muscle spasms have upon movement of the spine, as well as 
the neurologic aspects of lumbar discogenic disease, 
specifically the effect of sciatic neuropathy affecting the 
lower extremities; and these are duplicative of or overlap 
with each other such that to assign separate ratings under 
Diagnostic Codes 5292, 5295, and 5293 would be pyramiding.

An extraschedular evaluation for the period in question is 
not warranted, since the evidence does not show that the 
service-connected low back disability presented such an 
unusual or exceptional disability picture as to render the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  Appellant's low back disability for the 
period in question was manifested by severe, painful 
limitation of motion and primarily sensory neurologic 
deficits, and is more than adequately compensated for by the 
60 percent evaluation herein awarded by the Board for the 
degree of functional loss resulting therefrom.  His back 
pain, limitation of motion, and sciatic neuropathy without 
foot drop evident are contemplated in the rating that is 
herein awarded by the Board.


	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating of 60 percent for a low back disability, 
classified as residuals of a laminectomy at L4-L5 and L5-S1, 
for the period prior to September 18, 1993 is granted, 
subject to the applicable provisions governing payment of 
monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

